Per Curiam.
Defendant, together with a codefendant, pled guilty to armed robbery, MCL 750.529; MSA 28.797. Defendant appeals, claiming that there was an insufficient factual basis to support his plea, that the trial court failed to inform him that he could not receive probation, and that the court failed to inform him of the mandatory minimum sentence for armed robbery.
The record belies defendant’s contention that insufficient facts were elicited by the trial court to support his guilty plea. One who aids and abets the commission of a crime is chargeable as a principal. People v Spry, 74 Mich App 584; 254 NW2d 782 (1977), MCL 767.39; MSA 28.979. An inculpatory inference could reasonably be drawn by a jury from the facts admitted by the two defendants, enabling the trial court to accept defendant’s plea.
*74However, in taking defendant’s plea, the trial court failed to inform defendant specifically that he could not statutorily receive probation and did not tell defendant the minimum sentence he could receive for the offense to which defendant pled guilty.
GCR 1963, 785.7(1) provides that the court shall tell a defendant:
"(d) the mandatory minimum sentence, if any, for the offense;
"(f) if the plea is to murder, armed robbery or treason, he cannot be placed on probation * *
In People v Jones, 410 Mich 407, 412; 301 NW2d 822 (1981), the Supreme Court stated that "there must be strict compliance with Rule 785.7(1), subds (b) and (d)”. In the instant case, although the court informed defendant of the maximum statutory sentence, it did not tell defendant that the mandatory minimum sentence was "any term of years” or that he could not be placed on probation. Thus, we are constrained to reverse and remand, even though defendant unequivocally was told that he was to receive a prison term as part of his sentence bargain.
Reversed and remanded for further proceedings.